 

OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES Division OF STATE COUNSEL
ATTORNEY GENERAL Litigation Bureau

(212) 416-8560
September 16, 2019

Hon. Peggy Kuo (Via ECF)
United States Magistrate Judge
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Nicomedez v. City of New York, 19-cv-4470 (RRM) (PK)

Dear Judge Kuo:

I write to request an extension of time for Defendant New York State Police Sergeant
Thaddeus Wroblewski to respond to the complaint to October 25, 2019, His response is
currently. due on September 25, 2019. The Office of the Attorney General has received a request
for representation from Sgt. Wroblewski, and pursuant to New York Public Officers Law §17
must conduct an investigation and representational analysis. This extension of time is necessary
for such an investigation and representational analysis.

Plaintiff's counsel, Wylie Stecklow, has consented to this extension. This is the first request
for an extension of time to respond to the complaint. The City of New York has already been
granted an extension to the same date.

Respectfully submitted,

Barbara K. Hathaway
Assistant Attorney General

ce: All counsel (Via ECF)

28 LIBERTY STREET, NEW YORK, NY 10005 @ PHONE (212) 416-8610 # WWW.AG.NY.GOV
